         Case 1:16-cr-00167-LAP Document 342 Filed 07/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  16 Cr. 167 (LAP)
    -versus-
                                                        ORDER
TYRONE MOORE,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Mr. Moore’s letter of April 17, 2020, moving to vacate his

conviction, has just been docketed.          (Dkt. no. 341.)      In the

interim, however, the Court granted his request for an extension

of time to supplement his motion.          (Dkt. no. 340.)      That

extension remains in effect.         Chambers will mail a copy of this

order to Mr. Moore.


SO ORDERED.

Dated:     July 13, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
